DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed January 27, 2021 has been received and entered into the application file.  Applicant’s remarks have been fully considered.  Claims 15-28 are currently pending.  Claims 1-14 are cancelled. Claims 15, 18 and 21-28 are currently amended.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 21 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
As noted in the Advisory Action (January 26, 2021), Applicant’s amendment filed January 4, 2021 amended claims 21 and 28 to remove the limitation directed to bone particles.  Therefore, the rejection of claims 21 and 28 has been withdrawn.

Claim Rejections - 35 USC § 103
Rejections Withdrawn
RE: Rejection of Claims 15 and 16 under 35 U.S.C. 103 as being unpatentable over Salomon, in view of Van Deun, Lim, Morse, Mitsialis and Brockbank, and further in view of Winterbottom and Yamaguchi;
Rejection of Claim 17 under 35 U.S.C. 103 as being unpatentable over Salomon, in view of Van Deun, Lim, Morse, Mitsialis, Brockbank, Winterbottom and Yamaguchi, and further in view of Lorincz and ATCC;
Rejection of Claims 18-19 under 35 U.S.C. 103 as being unpatentable over Salomon, in view of Van Deun, Lim,  Morse, in view of Mitsialis and Brockbank;
Rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Salomon, in view of Van Deun, Lim, Morse, Mitsialis and Brockbank, and further in view of Lorincz and ATCC;
Rejection of Claim 21 under 35 U.S.C. 103 as being unpatentable over Salomon in view of Van Deun, Lim, Morse, Mitsialis and Brockbank, and further in view of Katz;
Rejection of Claim 22 under 35 U.S.C. 103 as being unpatentable over Salomon, in view of Van Deun, Lim, Morse, Mitsialis and Brockbank, Winterbottom and Yamaguchi, and further in view of Katz;
Rejection of Claims 23-24 under 35 U.S.C. 103 as being unpatentable over Salomon, in view of Van Deun, Lim, Morse, Mitsialis and Brockbank, Winterbottom and Yamaguchi, and further in view of Dietrich;
Rejection of Claim 25 under 35 U.S.C. 103 as being unpatentable over Salomon, in view of Van Deun, Lim, Morse, Mitsialis, Brockbank, Winterbottom, Yamaguchi and Dietrich, and further in view of Katz;
Rejection of Claims 26-27 under 35 U.S.C. 103 as being unpatentable over Salomon, in view of Van Deun, Lim, Morse, Mitsialis and Brockbank, and further in view of Dietrich;
Rejection of Claim 28 under 35 U.S.C. 103 as being unpatentable over Salomon, in view of Van Deun, Lim, Morse, Mitsialis and Brockbank and Dietrich, and further in view of Katz:
Applicant has amended claims 15, 18, 23 and 26 to now require the supernatant that is obtained from the density gradient separation step, which comprises the non-cellular components, is further filtered wherein the filtering consists of filtering through a 0.45 µm filter, and thus no other filtering can be performed after the density gradient separation.  Applicant’s amendment differs over the cited prior art, Salomon et al, since Salomon subjects the obtained supernatant, comprising the non-cellular exosomes, filtration using a 0.22 µm filter. Thus, Salomon’s method excludes non-cellular components that are larger than 0.22 microns and thus results in a different non-
Due to the claim amendments the rejections under 35 U.S.C. 103 have been withdrawn.

Allowable Subject Matter
Claims 15-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended claims 15, 18, 23 and 26 to now require the supernatant that is obtained from the density gradient separation step, which comprises the non-cellular components, is further filtered wherein the filtering consists of filtering through a 0.45 µm filter, and thus no other filtering can be performed after the density gradient separation.  
The closest prior art, Salomon et al., taught a method for obtaining exosomes (non-cellular components) from placental mesenchymal stem cells (pMSCs).  Salomon taught isolation of the exosomes from the pMSC conditioned medium using differential centrifugation to remove whole cells and debris, and thereafter the obtained supernatant comprising the exosomes was subjected to 0.22 µm filtration to further isolate the desired exosome composition.  Salomon does not teach subjecting the supernatant to filtration using only 0.45 µm filtration as now required of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E. YVONNE PYLA/
Examiner
Art Unit 1633



/SCOTT LONG/             Primary Examiner, Art Unit 1633